DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Applicant’s amendment of claims 1, 4-5, and submission of new claim 12 in “Claims - 04/12/2021” with the “Amendment/Req. Reconsideration-After Non-Final Reject - 04/12/2021” is acknowledged. This office action considers claims 1-12 pending for prosecution.
Reasons for Allowances 
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding amended independent claim 1 , the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a  method of producing a microneedle array unit, comprising steps of: inter alia, “a deforming step of deforming an outer peripheral surface of the accommodating portion inward to form at least one protrusion, which is configured between the one surface of the sheet of the microneedle array and the opening of the accommodating portion, to reduce an area of the opening of the accommodating portion”, as recited in  claim 1. 
The most relevant prior art of references US 20160354589 A1 to KOBAYASHI; Katsunor et al.,) in Figures 29A-33, 119-128 and in paragraphs [0341-0356] substantially discloses the limitations with the exception of the limitations described in the preceding paragraph. 
The prior art made of record and not relied upon (US 20150320990 A1 to Burton; Scott A. et al.,) is considered pertinent to applicant's disclosure. See form PTO-892. 
Burton; Scott A. et al., discloses in Figures 9A-9C and paragraphs [0024+] 
The prior art made of record and not relied upon (US 20080183144 A1 to Trautman; Joseph C et al.,) is considered pertinent to applicant's disclosure. See form PTO-892. 
Trautman; Joseph C et al., discloses a method of producing a microneedle array unit, comprising ([0120+]): an array preparing step of preparing a microneedle array (28; Fig 4; [0048]) which includes a sheet (180; Fig 7D) and a plurality of needles (182) arranged on one surface (top) of the sheet; a container preparing step of preparing a container (Applicator; [0044]) which includes an accommodating portion (18) defining an and a space for accommodating the microneedle array, and a deformable portion (34; Fig 4) disposed on a side opposite to the opening and integrated with the accommodating portion; an accommodating step of accommodating the microneedle array (28) in the accommodating portion  of the container (1201) by allowing the other surface of the sheet of the microneedle array  and the deformable portion (34) of the container  to oppose each other; and a deforming step (figs 4-6) of deforming an outer surface of the accommodating portion inward. However Trautman; Joseph C et al.,  could not be relied to form at least one protrusion, which is configured between the one surface of the sheet of the microneedle array and the opening of the accommodating portion, to reduce an area of the opening of the accommodating portion.  
Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claim 1 is deemed patentable over the prior arts.
Claim 2-12 is allowed as those inherit the allowable subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moazzam Hossain whose telephone number is (571)270-7960.  The examiner can normally be reached on Mon to Thursday 8.30 A.M -5.00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
April 16, 2021